J-S32016-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: R.M.H.                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: R.G., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 813 WDA 2021

                 Appeal from the Decree Entered March 29, 2021
                In the Court of Common Pleas of Crawford County
                          Orphans’ Court at OC-2020-22


BEFORE: LAZARUS, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MURRAY, J.:                            FILED: December 2, 2021

       R.G. (Father) appeals from the decree involuntarily terminating his

parental rights to his daughter, R.M.H. (Child), born in February 2017.1 Upon

careful review, we affirm.

       Father and Mother were married in June 2016. Orphans’ Court Opinion,

6/30/21, at 4.      At the time of Child’s birth, they were separated.   N.T.,

3/22/21, at 12. Father and Mother divorced in May 2017, when Child was

approximately three months old. Id. at 13. Father never sought custody of

____________________________________________


1 The record indicates N.L.-H. (Mother) executed a consent to adoption on
January 22, 2021. Crawford County Children and Youth Services (CYS) filed
a petition to confirm consent to the adoption of Child on March 18, 2021. The
court scheduled a hearing for June 30, 2021. On June 28, 2021, CYS filed a
motion to reschedule, in which it requested that the hearing be continued
pending the outcome of Father’s appeal from the termination decree. The
court granted the motion and directed that the hearing be continued and
rescheduled upon motion by any party.
J-S32016-21


Child or provided support. Orphans’ Court Opinion, 6/30/21, at 5. In addition,

he was incarcerated intermittently during the first two years of Child’s life.

      On June 27, 2017, Father filed a petition challenging the presumption of

paternity based on marriage. Mother filed a similar petition on February 6,

2018. The court granted the petitions by order dated March 2, 2018, and

ordered DNA testing. N.T., 2/24/21, at 26. On March 16, 2018, the test

results revealed that Father is Child’s biological father. Id.

      The court found:

      Father was incarcerated from April 16 to May 23, 2017, shortly
      after [C]hild was born, and again from December 21, 2017 to
      February 13, 2018. See Ex. V, Commonwealth v. [G] CR [ ]-2016
      et al. (Order, 2/14/18, Stevens, J.). He was also imprisoned in
      2018 from July 3 to July 31, and apparently at other times on New
      York charges. See Ex. T, Commonwealth v. [G], CR [ ]-2018
      (Sentence Order, 6/6/19); N.T., 3/22/21, at 37 (“I got picked up
      in New York, which had nothing to do with Pennsylvania
      whatsoever”). In 2019, he was incarcerated from January 8 to
      10, January 13 to 20 (in Venango County), and January 25 to 26.
      N.T., 2/24/21, at 31-32; N.T., 3/22/21, at 56-58.

Orphans’ Court Opinion, 6/30/21, at 5 (footnote omitted).            Further, in

December 2018, Father was indicated as a perpetrator of sexual abuse against

his niece. N.T., 2/24/21, 32-33.

      On January 23, 2019, as a consequence of Mother’s homelessness, the

court placed Child and her two half-siblings in kinship care with her maternal

grandparents. Orphans’ Court Opinion, 6/30/21, at 4; N.T., 2/24/21, at 30.

On April 18, 2019, the court adjudicated Child dependent.




                                      -2-
J-S32016-21


      On March 13, 2019, multiple criminal charges were filed against Father

related to the sexual abuse of his niece, which occurred between 2015 and

July 13, 2018; Father ultimately pled guilty to two counts of corruption of

minors. N.T., 2/24/21, at 33; Orphans’ Court Opinion, 6/30/21, at 7, n. 14.

In addition, Father pled guilty to one count of corruption of minors at a

separate criminal docket relating to another minor “between February 1 and

March 9, 2018.” Orphans’ Court Opinion, 6/30/21, at 7, n. 14. The orphans’

court explained:

      Father received an aggregate sentence of 20 to 84 months
      commencing June 6, 2019, less 32 days of pre-sentence
      incarceration credit, and thus his maximum date computes to
      about May 5, 2026. See Exs. S, T. His minimum date was January
      5, 2021, and he claims to have (only) “a legitimate chance” is late
      of being paroled following the hearing to be held in August [2021].
      See Ex. B (review of 10/8/20); N.T., 3/22/21, at 22, 28, 57 (“he
      has said that many times during the permanency review hearings
      that there’s a certain date he’s going to be released and it hasn’t
      happened”).

Id. at 7, n. 13.

      Father has remained incarcerated since March 20, 2019. N.T., 3/22/21,

at 57.   He was first incarcerated at Crawford County Correctional Facility.

Father was moved to SCI–Camp Hill in October 2020, and to SCI–Albion in

November 2020. Id. at 59. The court explained that Father was “confined at

various times in a county Restrictive Housing Unit (RHU) for misconducts

occurring on July 18, 2019, December 24, 2019, January 5, 2020, and May 4,

2020.” Orphans’ Court Opinion, 6/30/21, at 5. Further, “he was also cited

for misconducts on at least January 5 and April 15, 2020, but claimed that

                                     -3-
J-S32016-21


those did not result in confinement in restrictive housing. He reported being

‘in the hole for probably eight months’ prior to October of 2020.” Orphans’

Court Opinion, 6/30/21, at 5, n. 9 (citations to notes of testimony omitted).

      Father has had eight in-person visits with Child in prison. N.T., 3/22/21,

at 48-49. His last visit occurred on March 10, 2020. Id. at 59. Father was

confined in the RHU: July 18, 2019 – November 13, 2019, and December 24,

2019 – February 24, 2020. Id. at 49. Thus, no prison visits occurred during

those time periods. Father has not had visits with Child since being moved to

SCI–Albion because he has not placed the CYS caseworker on the approved

visitor list. Id. at 51.

      Father has not complied with parenting objectives due to his

incarceration. N.T., 2/24/21, at 39. In furtherance of Child’s permanency

goal of reunification, the court ordered that Father: obtain a mental health

assessment     and   follow   all   recommendations,   obtain   stable   housing,

participate in a Community Abuse Response Team (CART) assessment, and

follow all recommendations.         N.T., 2/24/21, at 39.   The orphans’ court

explained, “CART assessment was ordered because Father was indicated for

sexual abuse due to allegations of rape, etc., at No. CR [ ]-2019.          N.T.,

2/24/21, at 59; N.T., 3/23/21, at 14; see Exs. S, T (criminal Information).”

Orphans’ Court Opinion, 6/30/21, at 7, n. 12.

      On October 7, 2020, CYS petitioned for the involuntary termination of

Father’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8),


                                        -4-
J-S32016-21


and (b). The hearing occurred on February 24, 2021 and March 22, 2021.

Mary Adelman, Esquire, served as Child’s guardian ad litem (GAL) and legal

counsel. CYS presented the testimony of its caseworker, Jaclyn Fike; Child’s

maternal grandmother, M.H.; and Mother (by telephone). In addition, CYS

introduced into evidence Child’s dependency record and Father’s criminal

dockets. Father testified by videoconference from SCI–Albion.

      On March 23, 2021, the orphans’ court stated on the record its findings

of fact and conclusion that CYS met its burden of proof pursuant to 23

Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). By decree dated that same day

and docketed March 29, 2021, the court terminated Father’s parental rights.

Father appealed on April 28, 2021.

      Preliminary, we address whether this appeal should be quashed as

untimely. Pursuant to Pa.R.A.P. 903(a), a notice of appeal must be filed within

30 days of the entry of the order being appealed.          An order pursuant to

orphans’ court jurisdiction is entered, for purposes of Rule 903(a), once a

court official complies with Pa.O.C.R. 4.6, requiring court officials to

immediately give written notice of an order terminating parental rights to the

parties,   with   notation   on   the   docket   that   such   notice   has   been

provided. See Pa.O.C.R. 4.6, Note (Rule 4.6 “is derived from Pa.R.C.P. No.

236.”); see also Carr v. Michuck, 234 A.3d 797, 805 (Pa. Super. 2020)

(“Our Supreme Court, in Frazier v. City of Philadelphia, 557 Pa. 618, 735

A.2d 113 (Pa. 1999), held (in the context of a notice of appeal) that “an order


                                        -5-
J-S32016-21


is not appealable until it is entered on the docket with the required notation

that appropriate notice has been given.” Frazier, 735 A.2d at 115 (citation

omitted). The parties’ receipts of notice of the order do not alter the formal

date of the order’s entry on the docket and the associated commencement of

the period allowed for appeal for purposes of the rules. Id.”).

         In this case, there is no date of entry on the docket with the required

notation that appropriate notice was given. Therefore, the appeal period has

not commenced, and Father’s notice of appeal is not untimely. Because this

is   a    children’s   fast   track   case,   however,   Father   was   required   to

contemporaneously file a concise statement of errors complained of on appeal

pursuant to Rule 1925(a)(2)(i) and (b), but failed to do so.             See In re

K.T.E.L., 983 A.2d 745, 747 (Pa. Super. 2009) (holding “the failure of an

appellant in a children’s fast track case to file contemporaneously a concise

statement with the notice of appeal pursuant to rules 905(a)(2) and

1925(a)(2), will result in a defective notice of appeal. The disposition of the

defective notice of appeal will then be decided on a case by case basis under

the guidelines set forth in Stout [v. Universal Underwriters Ins. Co., 421

A.2d 1047, 1049 (Pa. 1980).]”). By order dated May 5, 2021, the orphans’

court directed Father, pursuant to Rule 1925(b), to file a concise statement

within 21 days. See J.P. v. S.P., 991 A.2d 904, 908 (Pa. Super. 2010) (some

citations omitted) (“an appellant’s failure to comply with an order to file a Rule

1925(b) statement in a timely manner constitutes waiver of all objections to


                                          -6-
J-S32016-21


the order, ruling, or other matter complained of on appeal. This waiver rule

applies to family law cases. In re L.M., 923 A.2d 505, 509 (Pa. Super.

2007).”).

      Father filed a concise statement, untimely, on June 17, 2021. However,

like the termination decree, the orphans’ court docket does not contain a date

of entry for the Rule 1925(b) order. As the appeal period was not triggered,

we decline to find waiver and quash the appeal.       See Forest Highlands

Community Ass’n v. Hammer, 879 A.2d 223, 227 (Pa. Super. 2005) (issues

not raised in a court-ordered Rule 1925(b) statement are waived, but if any

one of the procedural steps set forth in Pa.R.C.P. 236 is missing, the

appellant’s failure to comply with Rule 1925(b) will not result in waiver); see

also J.P. v. S.P., 991 A.2d at 908 (citation omitted) (reiterating “Rule 1925(b)

implicates the notice procedure set forth in Pa.R.C.P. 236(b) ... If any one of

these procedural steps is missing, the appellant’s failure to comply with Rule

1925(b) will not result in waiver of the issues raised.”).     Accordingly, we

review the merits of Father’s issues.

      Father presents two questions for review, which we have re-ordered for

disposition as follows:

      1.    Whether the court made an error of law by finding [Father]
      did not utilize all resources available [to] him while in prison to
      secure reunification[?]

      2.     Whether the court committed an error of law by finding
      [CYS] had in fact made all reasonable efforts to promote
      unification [sic][?]


                                        -7-
J-S32016-21


Father’s Brief at 4.2

       The involuntary termination of parental rights is controlled by

Pennsylvania’s Adoption Act, which requires a bifurcated analysis.

       Our case law has made clear that under Section 2511, the court
       must engage in a bifurcated process prior to terminating parental
       rights. Initially, the focus is on the conduct of the parent. The
       party seeking termination must prove by clear and convincing
       evidence that the parent’s conduct satisfies the statutory grounds
       for termination delineated in Section 2511(a). Only if the court
       determines that the parent’s conduct warrants termination of his
       or her parental rights does the court engage in the second part of
       the analysis pursuant to Section 2511(b): determination of the
       needs and welfare of the child under the standard of best interests
       of the child. One major aspect of the needs and welfare analysis
       concerns the nature and status of the emotional bond between
       parent and child, with close attention paid to the effect on the child
       of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S.A. § 2511).

       The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted statutory grounds for seeking the termination of

parental rights are valid. In re R.N.J., 985 A.2d at 276. We need only agree

with the orphans’ court as to any one subsection of Section 2511(a), as well

as Section 2511(b), to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc).

       Instantly, in his statement of questions involved, Father’s challenge

pertains only to Section 2511(a)(1). Father’s Brief at 4 (whether Father “did



____________________________________________


2Child’s GAL/legal counsel advocates for affirmance of the decree terminating
Father’s parental rights. See Appellee’s Brief at 1-8.

                                           -8-
J-S32016-21


not utilize all resources available [to] him while in prison to secure

reunification,” i.e., whether he has evidenced a settled purpose of

relinquishing parental claim … or has refused or failed to perform parental

duties.). Likewise, in his concise statement, Father’s averments relate only

to Section 2511(a)(1). Concise Statement of Errors Complained of on Appeal,

6/17/21, at 2, ¶ e (asserting Father “attempted to utilize all given resources

and to take an affirmative approach to fulfill his parental duties.”).

Accordingly, Father has waived any claims concerning subsections (2), (5),

and (8) of Section 2511(a). See In re M.Z.T.M.W., 163 A.3d 462, 466 (Pa.

Super. 2017) (“it is well-settled that issues not included in in an appellant’s

statement of questions involved and concise statement of errors complained

of on appeal are waived.”) (citing Krebs v. United Refining Co. of Pa., 893

A.2d 776, 797 (Pa. Super. 2006)).

      Furthermore, Father does not raise any issue in his statement of

questions or concise statement with respect to Section 2511(b). See Father’s

Brief at 4; Concise Statement of Errors Complained of on Appeal, 6/17/21, at

1-2. Father has thus waived any claim regarding Child’s needs and welfare

under Section 2511(b). In re M.Z.T.M.W., supra.

      Waiver notwithstanding, the evidence supports the orphans’ court’s

decision to terminate Father’s parental rights pursuant to Section 2511(a)(2)

and (b). We review a termination decree for an abuse of discretion. See In




                                     -9-
J-S32016-21


re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations omitted). This Court has

explained:

     [W]e must accept the findings of fact and credibility
     determinations of the orphans’ court if the record supports
     them. T.S.M., 71 A.3d at 267. “If the factual findings are
     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion.” Id. (citation
     omitted). “Absent an abuse of discretion, an error of law, or
     insufficient evidentiary support for the trial court’s decision, the
     decree must stand.” In re R.N.J., 985 A.2d 273, 276 (Pa. Super.
     2009) (citation omitted). We may not reverse merely because the
     record could support a different result. T.S.M., 71 A.3d at
     267. We give great deference to the trial courts “that often have
     first-hand observations of the parties spanning multiple
     hearings.” Id. Moreover, “[t]he trial court is free to believe all,
     part, or none of the evidence presented, and is likewise free to
     make all credibility determinations and resolve conflicts in the
     evidence.” M.G., 855 A.2d [68,] 73-74 [(Pa. Super. 2004)]
     (citation omitted).

In re K.M.G., 219 A.3d 662, 672 (Pa. Super. 2019) (en banc).

     Section 2511(a)(2) and (b) state:

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                     ...

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                     ...

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights

                                    - 10 -
J-S32016-21


      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding a parent’s repeated

and continued incapacity, abuse, neglect or refusal; whether such incapacity,

abuse, neglect or refusal caused the child to be without essential parental

care, control or subsistence necessary for his physical or mental well-being;

and whether the causes of the incapacity, abuse, neglect or refusal cannot or

will not be remedied. In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.

Super. 2003). We have stated that “grounds for termination due to parental

incapacity   that   cannot   be   remedied     are   not   limited   to   affirmative

misconduct. To the contrary, those grounds may include acts of refusal as

well as incapacity to perform parental duties.” In re Adoption of C.D.R.,

111 A.3d 1212, 1216 (Pa. Super. 2015).

      In In re Adoption of S.P., 47 A.3d 817 (Pa. 2012), the Pennsylvania

Supreme Court addressed a parent’s incarceration in the context of

termination under Section 2511(a)(2).         The Court held “incarceration is a

factor, and indeed can be a determinative factor, in a court’s conclusion that

grounds for termination exist under § 2511(a)(2) where the repeated and

                                     - 11 -
J-S32016-21


continued incapacity of a parent due to incarceration has caused the child to

be without essential parental care, control or subsistence and that the causes

of the incapacity cannot or will not be remedied.” Id. at 828.

      With respect to Section 2511(b), we have explained, “[i]ntangibles such

as love, comfort, security, and stability are involved in the inquiry into the

needs and welfare of the child.” In re C.M.S., 884 A.2d 1284, 1287 (Pa.

Super. 2005) (citation omitted). Further, the court “must also discern the

nature and status of the parent-child bond, with utmost attention to the effect

on the child of permanently severing that bond.”       Id. (citation omitted).

However, “where there is no evidence of any bond between the parent and

child, it is reasonable to infer that no bond exists. The extent of any bond

analysis, therefore, necessarily depends on the circumstances of the particular

case.”   In re K.Z.S., 946 A.2d 753, 762-763 (Pa. Super. 2008) (citation

omitted). “[T]he trial court should consider the importance of continuity of

relationships and whether any existing parent-child bond can be severed

without detrimental effects on the child.”   In re Adoption of C.D.R., 111

A.3d 1212, 1219 (Pa. Super. 2015) (quoting In re N.A.M., 33 A.3d 95, 103

(Pa. Super. 2011)).

      Here, the evidence supports termination of Father’s parental rights

pursuant to Section 2511(a)(2). Father denied paternity of Child until March

2018, when Child was 13 months old and DNA testing indicated he was Child’s

father. He was incarcerated intermittently in 2018, and there is no evidence


                                    - 12 -
J-S32016-21


he provided any care, control, or subsistence to Child when he was not

incarcerated.   More recently, and since March 20, 2019, Father has been

incarcerated continuously with repeated infractions.      At the time of the

hearing, Father’s maximum sentence “computes to about May 5, 2026,” when

Child will be nine years old. Orphans’ Court Opinion, 6/30/21, at 7, n. 13.

The CYS caseworker, Ms. Fike, testified that once he is released from prison,

to progress toward reunification,

      [Father] would need to complete a CART assessment and get
      those recommendations and then follow any recommendations
      that came off of that assessment before it could even be
      [considered] . . . whether or not he could have unsupervised visits
      with his daughter. He would also need to have a mental health
      assessment. He would need to obtain and maintain housing and
      then obtain and maintain employment. . . .

N.T., 2/24/21, at 39-40.

      Based on the foregoing, Father’s “repeated and continued refusal”

initially caused Child to be without essential parental care, control, or

subsistence. Then, due primarily to his incarceration, Father’s repeated and

continued refusal became repeated and continued incapacity, “which has

caused Child to be without essential parental care[.]”        23 Pa.C.S.A. §

2511(a)(2).

      As to Section 2511(b), we would also find no abuse of discretion as there

is no evidence of any bond between Father and Child, who has had little

contact with Father. Child’s most recent visit with Father occurred on March

10, 2020, when Child was three years old. Child’s maternal grandmother,


                                    - 13 -
J-S32016-21


M.H., testified that Child does not know Father as her biological father or ask

about him. N.T., 3/22/21, at 47.

       Child was placed in kinship care with her maternal grandparents on

January 23, 2019, where she has remained, with the exception of April - May

2020.3    Both Ms. Fike and M.H. testified that Child calls her grandparents

“momma and papa,” and the grandparents want to adopt Child.                     N.T.,

2/24/21, at 44, 46, 69. The evidence amply supports the court’s conclusion

that terminating Father’s parental rights will serve Child’s developmental,

physical, and emotional needs and welfare pursuant to Section 2511(b).

       Lastly, we address Father’s second issue, in which he argues the

orphans’ court committed an error of law in finding CYS made reasonable

efforts to promote reunification with Child. The orphans’ court stated that “it

did not make” this finding. Orphans’ Court Opinion, 6/30/21, at 3. The court

added that “even if such a finding had been made, and was in error, this would

not invalidate the termination of Father’s parental rights.” Id. (citing N.T.,

3/23/21; In re D.C.D., 629 Pa. 325, 346, 105 A.3d 662, 675 (2014)[.]” Id.

We agree.

       As the orphans’ court noted, the Pennsylvania Supreme Court,

       held that this Court erred in reversing the trial court’s termination
       of    the   father’s    parental    rights   pursuant       to Section
       2511(a)(2) and (b) as a result of the agency’s failure to provide
____________________________________________


3 Child and her half-siblings were returned to Mother’s care in April - May 2020
“for a trial home visit that failed.” Orphans’ Court Opinion, 6/30/21, at 4;
N.T., 2/24/21, at 30-31.

                                          - 14 -
J-S32016-21


      reasonable efforts to enable the father to reunify with his
      child. The Court held that there is no Pennsylvania or federal
      provision “that requires delaying permanency for a child due to
      the failure of an agency to provide reasonable services, when the
      court has otherwise held that grounds for termination have been
      established and the court has determined that termination is in
      the best interests of the child by clear and convincing
      evidence.”     D.C.D., 105 A.3d at 676.         The D.C.D. Court
      concluded:

        Applying this standard to the case at bar, the trial court did
        not abuse its discretion in holding that [the agency]
        established grounds for termination of [the f]ather’s parental
        rights by clear and convincing evidence based on [the
        f]ather’s continued incapacity to care for child. Moreover, the
        trial court recognized for purposes of subsection 2511(b) that
        a parent’s continued incarceration may factor into a
        determination of the child’s best interests. In this case, the
        court did not abuse its discretion in determining that [the
        c]hild’s best interests will be served by terminating [the
        f]ather’s parental rights given the absence of a bond with [the
        f]ather, [the f]ather’s expected incarceration until [the c]hild
        is at least seven and likely longer, and her strong bond with
        her foster family with whom she has lived nearly all her life
        and who has indicated a desire to adopt her.

        Id. at 677 (citation omitted).

In re T.J.J.M., 190 A.3d 618, 630-631 (Pa. Super. 2018).

      Similarly, in this case, we would conclude that clear and convincing

evidence supports termination of Father’s parental rights whether reasonable

efforts existed or not. D.C.D., supra. Accordingly, no relief is due.

      Decree affirmed.



Judgment Entered.




                                    - 15 -
J-S32016-21


Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/2021




                          - 16 -